In an action to recover salesman’s commissions and damages for the breach of an employment contract, the appeals are (1) by plaintiff, from so much of an order of the Supreme Court, Queens County, entered September 17, 1959, as grants defendant’s motion for summary judgment dismissing the first cause of action and denies plaintiff’s motion to strike the defense of res judicata insofar as it is pleaded in answer to said first cause of action; and (2) by defendant, from so much of the same order as denies defendant’s motion to dismiss the second cause of action and grants plaintiff’s motion to strike the defense of res judicata insofar as it is pleaded in answer to said second cause of action. Order, insofar as appealed from, affirmed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.